Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The Applicant’s reply filed on 04 January 2021 is acknowledged.
Claims 1-4, 6, 8-19, 21 & 22 are pending.
Claims 1, 18 & 19 are amended.
Claims 5, 7 & 20 are cancelled.
Claims 3, 6, 8-17, 21 & 22 are withdrawn.
Claims 1, 2, 4, 18 & 19 have been examined on the merits.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04 January 2021 has been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 

Withdrawn Objections/Rejections
The objection to claim 1 is withdrawn due to amendments which add a conjunction prior to the last choice for each of Q, V, W. X, and Y.
The objection to claims 18 & 19 are withdrawn due to an amendments which remove the extra spaces between “conditioning” and “shampoo” in claim 18 and “of an” and “anti-dandruff” in claim 19.


Maintained Objections/Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 18 & 19 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “lower alkoxy” and "lower alkylthio" in claim 1, line 15, is a term which renders the claim indefinite (emphasis added).  The term "lower" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how many alkyl groups are required to be considered a “lower alkoxy” or "lower alkylthio" as opposed to a “higher alkoxy” or "higher alkylthio".
Claims 2, 4, 18 & 19 stand rejected under 35 USC 112(b) because they ultimately depend from indefinite claim 1 but do not clarify the issue.

Response to Arguments
 “lower alkoxy” or "lower alkylthio" as opposed to a “higher alkoxy” or "higher alkylthio" and the Applicant’s cited support is specific to monohydric alcohols.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4 & 19 stand rejected under 35 U.S.C. 103 as being unpatentable over Stylecaster (Published: 2014; previously cited) in view of Moore (US No. 3,754,557; 1973; previously cited) and further in view of Hair Conditioning Tips and Tricks (Published: 2012; previously cited), and Elmer (US No. 2002/0096184; previously cited) and as evidenced by FADIBA (Published: 2012; previously cited) and Mommy Story (Published: 2011; previously cited). 
Stylecaster teaches washing hair with an anti-dandruff shampoo and conditioner every day and recommends Head & Shoulders Itchy Scalp Care shampoo (i.e. scalp cleansing composition) and conditioner (i.e. conditioning shampoo) which contain menthol (i.e. sensate) and zinc pyrithione (i.e. benefit agent; pg. 3, last ¶; claims 1, 2 & 19).
As evidenced by FADIBA (2012), Head & Shoulders Itchy Scalp Care shampoo is massaged onto the scalp, lathered and rinsed (i.e. applied directly to scalp & root area; pg. 6, ¶3; claims 1, 2 & 4). Since the composition is lathered on the scalp it is reasonably applied to the area extending from the scalp to the region of hair 5 mm from the scalp (claim 2). 
As evidenced by Mommy Story (2011), the Head & Shoulders Itchy Scalp Care shampoo and conditioner are rinsed from hair (i.e. rinse-off hair conditioning composition; pg. 2, ¶ 1; claims 1 & 4).
However, Stylecaster does not teach the conditioner (i.e. conditioning shampoo) is applied to the ends and lengths of the hair nor does Stylecaster teach application of a scalp cleansing composition directly to the scalp using an applicator having a single and/or plurality of outlets extending more than 1 cm from its base. 
Hair Conditioning Tips and Tricks (2012), hair conditioner (i.e. conditioning shampoo) is applied to the ends, through the mid-lengths and further up the strands but not on the scalp; store-bought conditioner conditions the region of the hair which is not the roots (i.e. applying the conditioning shampoo to the length and ends of hair; pg. 4, ¶ 3; claims 1, 2 & 4).
Moore teaches a comb-like apparatus having hollow teeth to deliver shampoo to the scalp and skin (abstract; col. 1, lines 20-30). Moore teaches it is the primary purpose of using the hollow-tooth comb dispenser to ensure the penetration of the fluid to the scalp and to efficiently purge the skin (col. 1, lines 20-30; claim 1). 
claim 1).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stylecaster’s method by administering Head & Shoulders Itchy Scalp Care shampoo/scalp cleansing composition with the comb-like applicator having tines which extend from 1-2 cm from the base as suggested by the combined teachings of Moore and Elmer and applying the conditioner/conditioning shampoo from hair ends to beyond the mid-lengths (but not the scalp) as taught by Hair Conditioning Tips and Tricks because Stylecaster’s  method and composition are for treating an itchy scalp and hair with liquid cleansing and conditioning compositions and Moore’s and Elmer’s comb-like apparatus’s are for delivery of liquid haircare compositions, including shampoos and conditioners, to the scalp and throughout the bulk of the hair to purge the scalp and treat the bulk of the hair.  The ordinary skilled artisan would have been motivated to modify Stylecaster’s method by applying the Itchy Scalp Care shampoo/scalp cleansing composition with the comb-like applicator having tines which extend from 1-2 cm from the base as suggested by the combined teachings of Moore and Elmer and applying the conditioner/conditioning shampoo from hair ends to beyond the midlengths as taught by Hair Conditioning Tips and Tricks in order to cleanse and purge the scalp while also distributing the cleansing and conditioning compositions through the bulk of hair.
With regard to the increase in scalp deposition of zinc pyrithione, the method, applicator and compositions suggested by the combined teachings of Stylecaster, Hair Conditioning Tips and Tricks, Moore and Elmer necessarily result in the recited increase in deposition because these references teach the recited applicator, recited method steps and the recited scalp cleansing and conditioning shampoo compositions with the recited reagents.
“A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”  

Claims 1, 2, 4, 18, & 19 stand rejected under 35 U.S.C. 103 as being unpatentable over Stylecaster, Moore, Hair Conditioning Tips and Tricks and Elmer [as evidenced by FADIBA, and Mommy Story]  as applied to claims 1, 2, 4 & 19 above, and further in view of COURTMAN (US 4,607,756; previously cited).
The teachings of Stylecaster, Moore, Hair Conditioning Tips and Tricks and Elmer are described above.  In brief, Stylecaster teaches cleansing the scalp with an anti-dandruff shampoo and conditioning the hair with conditioner every day and recommends Head & Shoulders Itchy Scalp Care shampoo (i.e. scalp cleansing composition) and conditioner (i.e. conditioning shampoo/rinse-off hair conditioning composition).
However, none of the cited prior art references teach the scalp cleansing composition and conditioning shampoo composition are included in a single package having a dual chamber. 
COURTMAN teaches a container which contains at least two integrally formed but separate chambers which solves the problems of having to carry around a plurality of containers such as those for shampoo or conditioner (abstract; col. 1, ll. 20-50; claim 18). COURTMAN teaches this container is for products that are used and/or sold together and reduces cost and inefficiencies by removing duplicates [i.e. duplicate containers], and solves storage and carrying problems (col. 2, ll. 20-25; claim 18).
prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method suggested by the combined teachings of Stylecaster, Moore, Hair Conditioning Tips and Tricks and Elmer by packaging Stylecaster’s Head & Shoulders Itchy Scalp Care shampoo and conditioner in COURTMAN’s duel chamber container because shampoo and conditioner are two products that are used together and COURTMAN’s container is used to package products that are used together.  The ordinary skilled artisan would have been motivated to modify the method suggested by the cited prior art references by packaging Stylecaster’s Head & Shoulders Itchy Scalp Care shampoo and conditioner in COURTMAN’s container, with a reasonable expectation of success, in order to reduce costs by packaging the two products in one container and solve the problems with storage and carrying multiple containers.

Response to Arguments
Applicant argues the claimed scalp cleansing composition is a species requiring a defined sensate (reply, pg. 11, 20 & 21). Applicant further argues they have demonstrated statistically significant data for a scalp cleansing composition and a conditioning shampoo (reply, pg. 12). 
Applicant’s argument is not persuasive. The recited sensate is a genus comprising 
menthol, peppermint, spearmint, a compound comprising the following structure:


    PNG
    media_image1.png
    208
    332
    media_image1.png
    Greyscale

“R1 is selected from H…. and stereochemistry is variable at the positions marked* and mixtures thereof…”
Further, Stylecaster (as evidenced by FADIBA and Mommy Story) teach the claimed composition which is a commercially available products having menthol (i.e, the recited sensate) and zinc pyrithione.

Applicant argues one of skill in the art would not know how to combine the claimed elements, at the claimed levels, to arrive at the claimed invention arguing the references are list of possible ingredients (reply, pg. 16-17, 25).  Applicant also argues hindsight reconstruction has been performed (reply, pg. 16-17 & 25).
Applicant’s argument is not persuasive. With regard to the argument that the ordinary skilled artisan would not know how to combine the claimed elements/ingredients, the cleansing and conditioning formulation taught by Stylecaster and as evidenced by FADIBA and Mommy Story are not lists of possible ingredients; they are commercially available products taught for use together. No hindsight reasoning/reconstruction is needed. 


Applicant’s argument is not persuasive.  With regard to Applicant’s argument none of the cited references teach the inventive method or that the targeted application method for the shampoo and conditioner compositions result in consumer delight and a statistically significant benefit, the claims do not recite any limitations pertaining to parameters which have a statistically significant benefit (e.g. reduced scalp dryness). Also, Applicant has not provided data having a “delight” parameter (see data on pg. 12-13, 17-18, 22-24, 28-30, 34-35, 40-41 & 45-46 of the reply). Thereby, Applicant is arguing unrecited features. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Also, objective Stylecaster, Moore, Hair Conditioning Tips and Tricks and Elmer and further in view of Courtman teach the recited applicator, composition, container and method steps; thereby the applicator, composition, container and method suggested by the prior art necessarily have the alleged statistically significant benefit of the formulated shampoos, consumer delight and improvement in competing areas of the scalp. Notably, Stylecaster teaches Head & Shoulders Itchy Scalp Care shampoo and conditioner also eases scalp itchiness and refreshes the scalp (i.e. provides a soothing feeling to the scalp; Stylecaster, pg. 4).  Mommy Story shows that Head & Shoulders Itchy Scalp Care shampoo and conditioner result in itch relief, hair that is incredibly soft (i.e. good overall conditioning) with plenty of volume (i.e. overall achieving the look I want), and a scalp that feels revived and fresh (i.e. making the scalp feel cleaner/ scalp benefit; pg. 3).


This is not persuasive because the ordinary skilled artisan recognized that Head & Shoulders Itchy Scalp Care shampoo and conditioner are liquid hair care compositions. Moore and Elmer teach comb-like devices to deliver liquid hair care compositions to the scalp and evenly through the bulk of hair. Thereby, the ordinary skilled artisan would know to combine liquid hair care shampoo and/or conditioner with a comb-like device designed explicitly for the delivery the liquid hair care compositions. 

Applicant reiterates the argument the Office Action fails to state any articulated reasoning with some rational underpinning to support the legal conclusion of obviousness citing there is a lack of motivation (reply, pg. 12, 13 & 22). 
This is not persuasive. The Supreme Court in KSR International Co. v. Teleflex Inc., provided exemplary rationales which may support a conclusion of obviousness. In the instant case, some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is the rational underpinning.  Here, the teachings and suggestions to modify the prior art reference include the teaching that: a) conditioner is applied to the region of the hair which is not the roots by Hair Conditioning Tips and Tricks and Stylecaster’s teaching of application of conditioner to the hair, b) penetration of haircare compositions to the scalp through use of a hollow-tooth comb dispenser (i.e. a dispenser having tines by Moore, Stylecaster’s teaching the shampoo is an anti-dandruff shampoo and the knowledge of the good reason to pursue the known options within his or her technical grasp (emphasis added). If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  Here, the results effective variables would be application of the Stylecaster’s anti-dandruff shampoo to the scalp because this is where dandruff occurs and application of the hair conditioner to the hair because this is where conditioner is applied.
	

	This is not persuasive. The Office’s position pertaining to the % increase of scalp deposition is supported by In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). With regard to Applicant’s argument that the cited prior art do not exemplify a % scalp increase of zinc pyrithione, Applicant is reminded exemplification is not the standard for obviousness. Applicant is also reminded the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics.  When as here, the prior art appears to contain the exact same ingredients, method steps and applicant’s own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 2, 4, 18 & 19 stand provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of copending Application No. 15/136032 (hereinafter the '032; claims filed: 12/18/2020) and Stylecaster (previously cited). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-24 of the '032 application recite a method for washing and conditioning hair with an applicator having a plurality of outlets. The method comprises application of a shampoo (cleansing composition directly to the scalp), applying a rinse-off conditioner to the length and ends of hair, and rinsing the hair with water. The claims of the '032 application recite that the shampoo/conditioning composition contains a benefit agents which is an anti-dandruff agent and the shampoo contains a sensate. The claims of the '032 application recite the same viscosities for the shampoo as the instant application recites for the cleansing composition. The claims of the '032 application recite the same viscosities for the conditioner as the instant application recites for the conditioning shampoo. The claims of the '032 application 
However, the claims of the '032 application do not recite that the sensate is menthol.
Stylecaster teaches shampoo (a scalp cleansing composition) and a conditioner (i.e. conditioning shampoo) which contain menthol and eucalyptus to ease itchiness and refresh the scalp (pg. 3, last ¶).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method recited by the ‘032 application by modifying the sensate in the shampoo/scalp cleansing composition to be menthol as suggested by Stylecaster because menthol is a sensate added to scalp cleansing/shampoo compositions. The skilled artisan would have been motivated to modify the composition recited by the '032 application, with a reasonable expectation of success, to ease itchiness and refresh the scalp.
This is a provisional obviousness-type double patenting rejection.

Response to Arguments
Applicant reiterates the request to hold the provisional rejection of the claims in abeyance until allowable subject matter is identified (reply, pg. 26 & 27).  Applicant states the provisional rejection will be addressed when patentable subject matter is identified (reply, pg.26 & 27).  
Applicants' request is acknowledged, however, a request to hold a rejection in abeyance is not a proper response to a rejection. Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/            Examiner, Art Unit 1619      

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619